Citation Nr: 0736148	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-03 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and July 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The June 2004 rating decision 
denied service connection for tinnitus and the July 2005 
rating decision denied reopening a claim for service 
connection for bilateral hearing loss.

The veteran submitted additional medical evidence at a 
hearing before the undersigned in August 2007, along with a 
waiver of RO review of that evidence.

Although the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for hearing loss, the Board must determine on its 
own whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1974 rating decision confirmed a 
previously denied claim for service connection for hearing 
loss. 

2.  Evidence received since the March 1974 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of a claim, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran's claim for service connection for bilateral 
hearing loss was originally denied by the RO in a July 1973 
unappealed rating decision.  Subsequently, the veteran again 
requested service connection for hearing loss and he was 
again denied by a March 1974 unappealed rating decision.  In 
February 2005, the veteran submitted his current request to 
reopen his claim for service connection for bilateral hearing 
loss.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record prior to the March 1974 final rating 
decision contained no audiometric evidence that the veteran 
had ever had hearing loss as defined by VA.  See 38 C.F.R. 
§ 3.385.  The audiometric examination reports that were of 
record in March 1974, including the July 1968 discharge 
examination audiometric report, revealed the veteran to have 
normal hearing.  The medical evidence submitted since March 
1974 includes audiometric examination reports which show that 
the veteran has bilateral hearing loss for VA purposes.  
Since the newly submitted evidence relates to a previously 
unestablished fact necessary to substantiate the claim, that 
is a current hearing loss disability as defined by VA, this 
newly submitted evidence is material to the veteran's claim.  
Since new and material evidence has been received, the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened.  


ORDER

New and material evidence having been submitted the claim for 
service connection for bilateral hearing loss is reopened.  
To this extent the appeal is granted.


REMAND

At an October 1973 RO hearing, the veteran reported that he 
had received a hearing test at the VA hospital in the Bronx, 
New York in June of that year.  At the August 2007 hearing 
the veteran stated that soon after service he had received a 
hearing test at a VA facility in Bronx, New York.  He 
reported that the test was performed in a sound proof room.  

The claims file reveals that records were requested from the 
Bronx, New York VA Hospital in November 1973.  VA hospital 
records were received at the RO from this facility in January 
1974.  However, the records received did not include 
treatment records dated in June 1973, and did not include a 
VA audiometric examination report.  In August 1974 the 
veteran wrote to the RO and informed the RO that it had not 
obtained the correct records from the VA hospital.  No 
additional attempts were made to obtain the correct records.  
Efforts to obtain such evidence from a VA facility must 
continue until it is determined that they do not exist or 
that further attempts to obtain them would be futile.  The 
non-existence or unavailability of such evidence must be 
verified by each Federal department or agency from whom it is 
sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  In 
this case no additional efforts were made to obtain the 
identified VA medical records and there has been no 
determination that such records do not exist or that further 
attempts to obtain such records would be futile.  
Accordingly, VA must again attempt to obtain the veteran's 
hearing test records from the Bronx, New York VA Hospital.

The Board notes that a VA audiometric examination report from 
1973 would also be relevant to the veteran's claim for 
service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify all 
VA and non-VA health care providers that 
have recently treated him for his hearing 
loss and tinnitus disabilities.  After 
obtaining any necessary authorizations, 
attempt to obtain the identified records.

2.  Request copies of all of the veteran's 
VA treatment records dated from July 2005 
to present.

3.  Request copies of all of the veteran's 
treatment records, both inpatient and 
outpatient, from the Bronx, New York VA 
Hospital dated from January to December 
1973.  Efforts to obtain this evidence 
must continue until it is determined that 
the records do not exist or that further 
attempts to obtain them would be futile.

4.  If new pertinent medical records are 
obtained, schedule the veteran for a VA 
audiometric examination.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not the veteran's 
current bilateral hearing loss and 
tinnitus are related to the veteran's 
service, considering both any noise 
exposure in service as well as the ear 
infection and Eustachian tube blockage 
shown by the service medical records.

5.  When the above actions have been 
accomplished readjudicate the claims and 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the October 2006 
supplemental statement of the case.  Then 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


